Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yoshiya Nakamura on 3/11/2021. The application has been amended as follows: 
In claim 1, line 3, replace “that perform an automatic control” with --that performs an automatic control--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 2, Examiner deems a system of controlling a vehicle, comprising an automated drive control unit configured to perform automated drive control that automatically controls perform an automatic control of at least acceleration and deceleration of the vehicle and a traveling control unit configured to output a traveling control command value including at least a command value for a driving force of the vehicle; a stepwise variable automatic transmission; configured to select an automated drive target gear position for the gear position based on the automatic control of the acceleration and deceleration of the vehicle, and determine a manual drive target gear position for the gear position according to the operation of the operation members by the driver, and to perform override control which controls the acceleration and deceleration of the vehicle according to the operation of the operation members when the following requirements are satisfied: (i) the driver operates the operation members during the automated drive control being performed by the automated drive control unit; and (ii) the automated drive target gear position selected based on the automatic control of the acceleration and deceleration of the vehicle equals the manual drive target gear position determined according to the operation of the operation members by the driver to be novel and non-
	Claims 3, 5, 7, and 9, and 4, 6, 8, and 10-12 depend from claims 1 and 2, respectively, and are deemed allowable at least by virtue of their dependence on allowable claims 1 and 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669